DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendments have overcome the outstanding 112(b) rejections from the Non-Final Action (mailed 04/26/2022). The most closely related prior art has been previously cited. Additional relevant art is also cited in the concurrently mailed PTO-892. Of those references, the most pertinent remains drawn to Miura (US 2005/0073047 A1), Itoh (US 7,264,850 B1), Egitto (US 2001/0012570 A1) and JP 2008-512877 (Inventor Name not provided; hereinafter: “JP ‘877”). 
Miura discloses an ion beam lithography method based on an ion beam lithography system, wherein the ion beam lithography system generally comprises a roll conveyor, an ion source (pars. 0040-0050: apparently the “ion beam gun” of Miura is for surface treatment, not for metal deposition); the ion beam lithography method comprising: preparing a polyimide (PI) substrate (par. 0032); coating a dry film (mask) on a surface of the PI substrate; patterning the dry film according to a preset circuit pattern to form an etched substrate (par. 0074); using the ion beam lithography system (sputtering apparatus) to deposit a metal on the preset circuit pattern of the etched substrate to form a metal film substrate; and stripping the dry film off a surface of the metal film substrate to obtain a printed circuit board (PCB). Miura, however, does not disclose that the system also comprises a medium-high- energy wide-range ion source, a medium-low-energy wide-range ion source, and a low-energy ion source. Miura is also not specific as to the technique for removing portions of the dry film (etching the mask is not disclosed), nor is it clear that the “sputtering apparatus” of Miura is an ion source of any type, and it is certainly not used to deposit a wide-energy-range metal ion.
JP ‘877 appears to disclose a significant portion of the individual elements of claim 1; however, the method is difficult to follow and does not appear to track with the method of claim 1. JP ‘877 discloses an ion beam lithography method based on an ion beam lithography system (fig. 16), wherein the ion beam lithography system comprises an ion source; the ion beam lithography method comprising: preparing a polyimide (PI) substrate; coating a dry film (resist) on a surface of the PI substrate; using the ion beam lithography system to deposit (ion plating) a metal ion on the substrate to form a metal layer; and stripping the dry film off a surface of the metal film substrate to obtain a printed circuit board (PCB). JP ‘877, however, does not disclose that the ion source comprises a medium-high- energy wide-range ion source, a medium-low-energy wide-range ion source, and a low-energy ion source installed on the roll-roll printer, or etching the dry film according to a preset circuit pattern to form an etched dry film, or that the metal is a wide-energy-range metal ion.
Itoh discloses a system (fig. 5) wherein the ion beam lithography system comprises an ion source; the ion beam lithography method comprising: preparing a polyimide (PI) substrate; coating a dry film (resist) on a surface of the PI substrate; and patterning the dry film according to a preset circuit pattern to form an etched substrate; and stripping the dry film off a surface of the metal film substrate (Abstract; cols. 8-9, lines 33-67 and 1-33). However, Itoh does not disclose a medium-high-energy wide-range ion source, a medium-low-energy wide-range ion source, and a low-energy ion source installed on the roll-roll printer; etching the dry film; using the ion beam lithography system to deposit a wide-energy-range metal ion on the preset circuit pattern of the etched substrate to form a metal film substrate; or stripping the dry film off a surface of a formed metal film substrate to obtain a printed circuit board (PCB).
Egitto also discloses a related method, including an ion beam source (18) in a vacuum chamber (12), wherein the ion beam source is used to modify the surface properties of already placed solder (32), on a polyimide substrate (16), through a mask (34) (figs. 1-3; pars. 0003-0004, and 0019-0028). However, the mask of Egitto is not etched, and the ion beam does not apparently deposit a wide-energy-range metal ion, among other issues.
None of the prior art cures all the deficiencies of the other references, and it would require improper hindsight rationale to combine further references to teach the missing limitations. Accordingly, as best understood, the claims are found to be novel over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729